El Juez Asociado SR. MacLeary,
emitió la opinión del tribunal.
La cuestión envuelta en este caso hace referencia a las costas, desembolsos y honorarios de abogados que la corte ordenó al apelante Hernández que pagara al apelado Rosado. La suma asciende solamente a $137.20. Los hechos son los siguientes:
El demandante, Rosado Fussá, entabló una acción en la Corte de Distrito de Mayagiiez contra Agustín Hernández Mena y otro para recobrar el título a una propiedad inmueble y se decretara un injunction. Habiéndose dictado sentencia a favor del demandante, con las costas a cargo del deman-dado, Agustín Hernández Mena, el primero presentó un memo-rándum de costas, desembolsos y honorarios de abogados, que fué aprobado por la corte de distrito por la suma de $137.20. *64El demandado, Agustín Hernández Mena, apeló de cierta parte de la sentencia y de la orden aprobando el memorándum de costas, habiendo este Tribunal Supremo dictado su sentencia el día 22 de mayo de 1911, Rosado v. Hernández et al., 17 D. P. R., 617, después de haber prestado debida conside-ración al caso, confirmando la sentencia y orden apelada en todas sus partes.
Comunicada debidamente la referida sentencia dictada por el Tribunal Supremo a la Corte de Distrito de Mayagüez, el demandante Arturo Bosado Fussá solicitó y obtuvo de la corte dos órdenes de ejecución para recobrar la suma que se le debía y que aparecía especificada en el expresado memo-rándum de costas. IJna de dichas órdenes fué expedida el día 25 de agosto de 1911 y la otra el 23 de octubre de 1911. De conformidad con lo dispuesto en la orden qué fué expe-dida primeramente, el márshal de la Corte de Distrito de Mayagüez embargó la casa descrita en el folio segundo de los autos, pero desistió de proceder a la ejecución de la misma, obrando de acuerdo con la orden que había sido expedida en 24 de octubre de 1911, a embargar la suma de $132.28 per-tenecientes al demandado Agustín Hernández Mena, cantidad que el expresado márshal entregó a Don Angel A.. Vázquez, abogado del demandante el día 26 de octubre de 1911.
Entonces el demandado, Agustín Hernández Mena, pre-sentó una moción debidamente jurada el día 19 de agosto de 1912, a la corte de distrito, en la que alegaba sustancialmente, que el procedimiento seguido en este caso por el demandante había sido irregular y en violación del artículo 339 del Código de Enjuiciamiento Civil, según ha sido enmendado por la ley de 12 de marzo de 1908, porque las órdenes de ejecución fueron ex-pedidas y ejecutadas, entregándose el dinero al demandante sin que fuera notificado el demandado por el secretario de la corte de distrito ni por ningún otro funcionario, de la sen-tencia que había sido dictada por la Corte Suprema de Puerto Bico el día 22 de mayo de 1911, confirmando la resolución de la corte de distrito que fué- dictada en 9 de enero de 1911, *65aprobando el memorándum de costas. Esta moción fué debi-damente presentada a la corte, y después de haberse disen-tido la misma el día 18 de octubre último, la corte de distrito dictó nna resolución declarando que la misma carecía de fun-damento en todas sus partes, imponiendo las costas al pro-movente, contra cuya resolución el demandado, Hernández Mena, interpuso apelación para ante esta corte a su debido tiempo, dé conformidad con las disposiciones del artículo del Código de Enjuiciamiento Civil que regula esta materia.
Alega el apelante que la Corte de Distrito de Mayagüez cometió un error al dictar la resolución de referencia, por-que, según alega el peticionario en su moción de 19 de julio de 1912, había jurado su contenido. Por consiguiente, debió haberse considerado como admitida por no haber sido con-testada en forma alguna por él demandante. Alega el ape-lante que la corte sentenciadora en la referida resolución infringió el artículo 132 del Código de Enjuiciamiento Civil y el artículo 339 de dicho código, según ha sido enmendado por la ley de 12 de marzo de 1908. También hace referen-cia al artículo 4o. del Código Civil en apoyo de su alegación.
El Código Civil en su artículo 4°., a que nos hemos refe-rido, establece el principio general de ley de que todos' los actos ejecutados en contra de lo dispuesto en la ley son nulos, salvo los casos en que la misma ley ordene su validez. No hay duda alguna acerca de esta proposición y ha sido la mis'-' ma tan bien interpretada y aceptada universalmente, que ape-nas se hace necesario hacer referencia alguna al estatuto. El artículo 132 del Código de Enjuiciamiento Civil aparece en el Capítulo Séptimo del expresado código, que trata de las “Reglas generales para las alegaciones.” Dispone dicho ar-tículo en sustancia, que no hay necesidad de prueba ’alguna para que se declaren con lugar' las alegaciones de la demanda, cuando las mismas no han sido impugnadas- en la contesta-ción, pero se tendrán por ciertas para los efectos de la ac-*66ción. Este artículo, así como todo el capítulo en donde el mismo aparece, se refiere a las alegaciones propiamente con-sideradas como tales,' o sea a la demanda, la contestación y otras alegaciones que puedan hacerse en el curso ordinario para llegar a la cuestión que se ventile en el caso, y no puede considerarse que comprende también las mociones como la que lia dado origen a esta apelación. Se verá que el artículo 339 del Código de Enjuiciamiento Civil, según lia sido en-mendado por la ley de 8 de marzo de 1908, se refiere a cues-tiones relativas a costas y a órdenes dictadas en relación con las mismas después de haber sido dictada la sentencia por la corte inferior en el caso original y a todas las demás cues-tiones que hayan sido resueltas a favor de una u otra parte. La ley que contiene esta enmienda dispone que cuando no se ha formulado ninguna Objeción a su debido tiempo al memorándum de costas, que en este.caso incluye los desem-bolsos y honorarios de abogados, o cuando se ha formulado objeción y se ha dictado sentencia definitiva por la corte inferior sobre el mismo e interpuesto apelación y se ha confir-mado o modificado la resolución de la corte inferior, la \parte •contra quien se han impuesto las costas, depositará su im-porte en la oficina del secretario de la corte dentro de cinco días después que le haya, sido notificada dicha resolución por el secretario, y además, que en el caso de que dejara de hacer dicho depósito, se expedirán órdenes de ejecución para el co-bro de las mismas, de igual manera que si se tratara de otra sentencia cualquiera. Desde luego, si se interpreta debida-mente este artículo, no podrá permitirse que se expida una orden de ejecución en este caso o se ejecute sobre la propiedad del demandado, a menos que éste hubiera sido notificado de la resolución dictada por el Tribunal Supremo, por la que se confirma la dictada por la corte inferior aprobando el memo-rándum de costas por virtud de la cual se le condenó a pagar los $137.20.
*67Según el caso lia sido presentado a este tribunal, no apa-rece de los antos ningún pliego de excepciones, relación de hechos o exposición del caso, así como ningún otro docu-mento por el cnal podamos saber cnál fné la acción tomada por la corte para determinar los hechos en los que se fnndó la resolución apelada. El apelante se funda solamente en su moción y en el hecho de que la misma estaba jurada, para hacer la alegación de no haber sido notificado de la resolu-ción dictada por la Corte Suprema al confirmar la resolu-ción dictada aprobando el memorándum de costas. Según lo que aparece de los autos puede que se haya presentado prueba c que existan en los autos algunos documentos que demues-tren que la notificación se hizo y cumplimentó debidamente y que aunque el contenido de la moción estaba jurado, era incorrecto. No podemos deducir la veracidad de los hechos contenidos en la moción simplemente por la declaración ju-rada que acompaña a la misma. La presunción es que la corte de distrito al dictar esta resolución, así como todos los demás procedimientos análogos, procedió de acuerdo con la ley e incumbe al apelante o a cualquiera otra persona que impugne esa presunción, demostrar por medio de prueba o de algún otro modo que el caso no es así.
No apareciendo en los autos nada de donde resulte que se ha cometido algún error esencial por la corte de distrito ál dictar la resolución apelada, debe desestimarse la apela-ción que ha sido interpuesta y confirmarse la resolución ape-lada en todas sus partes.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.